Citation Nr: 1433275	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-22 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service from April 1973 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

This appeal arises from an initial rating assigned with the grant of service connection, and therefore the entire period is for consideration.  The record indicates that the Veteran is seen annually by a private treatment provider (in addition to VA treatment) and that he takes prescribed medication to treat his PTSD.  Presumably the prescriptions are renewed based on clinical evaluations; however, the most recent treatment record in the file is from December 2009.  Therefore, there are potentially four-and-a-half years of outstanding treatment records, and the record does not reflect any attempt to secure them.  Records of treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available).
  
Furthermore, the diagnostic picture presented during the June 2009 VA examination is not clear.  Specifically, the GAF scores noted on private evaluation (35-40) appear to be inconsistent with the symptoms and severity of disability (no more than moderate impairment) found on VA examination.  Given this inconsistency, and the likelihood that additional medical records will be added to the record on remand, the Board finds that a contemporaneous examination to ascertain the current severity of the Veteran's is necessary.  

Accordingly, the case is REMANDED for the following:
1.  The AOJ should ask the Veteran to identify the provider(s) of any and all VA evaluations and/or treatment he has received for PTSD, and to provide authorizations for VA to secure records of any such private treatment, particularly from Goldsboro Psychiatric Clinic.  The RO should secure for the record complete clinical records of all psychiatric evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD (with alcohol dependence).  [The examiner should note that the Veteran is separately rated for service-connected brain stem contusion and that it appears as though some symptoms may overlap.]  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a)  Identify each symptom of PTSD (with alcohol dependence) found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 50 percent (or any other symptoms of similar gravity).

b)  To the extent possible, clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected brain stem contusion from those associated with PTSD (with alcohol dependence).  If a symptom (with associated impairment) is attributable to both PTSD and brain stem contusion, please indicate whether the diagnosis of PTSD or the diagnosis of brain stem contusion more appropriately reflects the disability picture presented by the symptom/impairment.  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.

c) Comment on the GAF scores assigned by private providers, i.e., indicate whether they are consistent with contemporaneous PTSD manifestations shown.

d) If the diagnostic picture presented shows worsening of the disability since June 2009, the examiner should discuss the functional limitations associated with, and expected impact on social and occupational functioning resulting from, PTSD alone.

The examiner must explain the rationale for all opinions. 

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

